By the Court.

Stephens, J.,
delivering the opinion.
1. As to the point much discussed in this case, whether or not the plaintiff’s land was overflowed from the dam, the evidence was too conflicting to authorise us to say that the verdict ought to have been set aside, as being against the evidence. •
2. But we are satisfied that there was no evidence to justify the charge touching Col. Jones’ permission to build the dam, and that the Judge was right in granting a new trial *946on that ground. The permission to Dr. Ingersoll was not a permission to anybody else, and the permission to him was only to raise a dam which already existed on the 22d February, 1839, while this dam was built six years afterwards. Besides, his dam was a small affair, compared with this one, his reaching only to the channel and this across it. How a permission to one man to raise an existing little side dam can be construed into a permission to somebody else to build a dam across the stream six years afterwards, I cannot perceive. Nor can Col. Jones’ aequieseenee in the building of the dam be inferred from the fact, that it was built by the lessee of his mill. There are some cases where a lessor may be presumed to acquiesce in what is done by the lessee on the premises leased, but surely the relation of lessee and lessor cannot raise a presumption in any case, that either party acquiescesce in acts done by the other off the premises. Nor can any acquiescence be inferred from the delay in bringing the suit. To say that delay in redressing an injury imports a consent to it, is to make the injury itself a justification of all its subsequent repetitions.
Judgment affirmed.